ELECTRODE ACTIVE MATERIAL, METHOD FOR MANUFACTURING SAME, AND LITHIUM SECONDARY BATTERY COMPRISING SAME
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 2 and 3 recite the limitation "the drying process”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation "the thermal treatment process”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 6 recite the limitation "the carbonization process”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation "the carbonized bean curd or waste bean curd”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 recite the limitation "the crystallization process”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 8 recites the limitation "the crystallized carbide”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the pulverization process”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Journal of Industrial and Engineering Chemistry, 52, (2017), 121-127).
Regarding claims 1, 3 and 10, Lee et al. a method for manufacturing a carbide using bean curd (tofu) or waste bean curd (tofu) (Abstract, fig. 1), the method comprising: drying bean curd (tofu) or waste bean curd (tofu) (Experimental discloses drying tofu in an oven which is essentially a hot air dryer.); thermally treating the dried bean curd (tofu) or waste bean curd (tofu) under an air atmosphere (Experimental discloses heating the tofu in the oven which is essentially an air atmosphere.); and carbonizing the thermally treated bean curd (tofu) or waste bean curd (tofu) under an inert gas atmosphere (Experimental discloses carbonizing under a nitrogen atmosphere.).

Claims 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aeykung et al. (JP 5886875 B2).
Regarding claim 11, Aeykung et al. teach a carbide having an average interlayer spacing (d002) of a (002) plane of 3.7 Å to 4.0 Å, which is obtained by an X-ray diffraction method, a crystallite diameter Lc (002) in the C-axis direction of 0.8 nm to 2 nm, an R value of 1.3 to 2 (Claims 1 and 4), and a peak intensity ratio (5° angle peak/002 peak) of 2°to 4°of an angle (Paragraph 0034).
Regarding claim 13, Aeykung et al. teach the carbide of claim 11, wherein the carbide has an average particle size D50 of 10 nm to 50 µm (Paragraph 0086 discloses 6-12 µm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Journal of Industrial and Engineering Chemistry, 52, (2017), 121-127).
Regarding claims 2, 4, and 5, Lee et al. teach the method of claim 1. Further, Lee et al. teach wherein the drying process is performed at a temperature of 40°C to 200°C (Experimental discloses drying at 80°C.); wherein the thermal treatment process is performed at a temperature of 200°C to 500°C (Experimental discloses a heat treatment at 400 °C.) and wherein the carbonization process is performed at a temperature of 500°C to 900°C (Experimental discloses carbonization at 800°C.) However, they do not teach wherein the drying occurs for 24 to 100 hours, the heat treatment occurs for 30 minutes to 10 hours, or the carbonization occurs for 30 minutes to 3 hours.
MPEP 2144.05 II B: Routine Optimization
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In the current case, the Applicant has not provided criticality for length of time in the case of the drying, thermal treating, and carbonizing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aeykung et al. (JP 5886875 B2).
Regarding claim 15, Aeykung et al. teach a lithium secondary battery comprising an anode active material including the carbide of claim 11 (Abstract, claims 1 and 4), wherein the lithium (Example 7 discloses 432 mAh/g.). However, they do not teach a capacity retention rate at 50 cycles of 90% or more.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Journal of Industrial and Engineering Chemistry, 52, (2017), 121-127) as applied to claim 1 above, and further in view of Aeykung et al. (JP 5886875 B2).
Regarding claims 6, 7, Lee et al. teach the method of claim 1. However, they do not teach wherein the method further comprises crystallizing the carbonized bean curd (tofu) or waste bean curd (tofu) under an inert gas atmosphere after the performing of the carbonization process; wherein the crystallization process is performed at a temperature of 1,000°C to 1,500°C for 30 minutes to 3 hours.
Aeykung et al. teach a negative electrode active material for lithium secondary battery comprises carbide. A heat treatment on the carbide comprises a first heat-treatment and a second heat-treatment. The first heat-treatment is conducted at 600-1400 °C for 30-120 minutes. The second heat-treatment is conducted at 1,000-1,400 °C for 30-120 minutes (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee with Aeykung in order to prevent moisture absorption.
Regarding claims 8 and 9, the combination of Lee and Aeykung et al. teach the method of claim 6. Further, Aeykung et al. teach wherein the method further comprises pulverizing the crystallized carbide after the performing of the crystallization process; wherein the pulverization process is performed by at least one pulverizer selected from the group consisting of a pin mill, a fine impact mill, a ball mill, beads mill, a rotor-mounted airflow type classifier, Dyno mill, a disc mill, a roll mill, and a cyclone (Paragraph 0030 discloses a pulverization step after crystallizing using a ball mill.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee with Aeykung in order to prevent moisture absorption.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aeykung et al. (JP 5886875 B2) as applied to claim 11 above, and further in view of Lee et al. (Journal of Industrial and Engineering Chemistry, 52, (2017), 121-127).
Regarding claim 12, Aeykung et al. teach the carbide of claim 11. However, they do not teach the method of claim 1. 
Lee et al. teach the method as disclosed in claim 1. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aeykung with Lee in order to improve electrochemical performance.
Regarding claim 14, Aeykung et al. teach the carbide of claim 11. Further, Aeykung et al. teach an average pore size of 1 nm to 2 nm (Claim 2). However, they do not teach wherein the carbide has a specific surface of 50-500 m2/g.
Lee et al. teach a carbide having a specific surface of 50-500 m2/g. (Table 2 discloses a surface area of 56 m2/g for carbon derived from tofu, CDT, which is not treated with KOH.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Aeykung with Lee in order to improve electrochemical performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729